DETAILED ACTION
The present Office action is in response to the Request for Continued Examination (RCE) filed on 29 DECEMBER 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: among the most relevant prior-arts of record (U.S. Publication No. 2011/0085084 A1 (hereinafter “Jain”) and U.S. Publication No. 2011/0019082 A1 (hereinafter “Su”)), there is no teaching or suggestion for a temporal filter as required by the claims. The disclosure of Jain provides the following equation as a motion compensated temporal filtering process:                     
                        α
                        =
                        
                            
                                e
                            
                            
                                -
                                
                                    
                                        m
                                        *
                                        (
                                        e
                                        r
                                        r
                                        _
                                        s
                                        u
                                        b
                                        b
                                        l
                                        k
                                        )
                                    
                                    
                                        ρ
                                        f
                                        r
                                        _
                                        d
                                        i
                                        f
                                        f
                                    
                                
                            
                        
                    
                , where m represents a temporal filtering factor, err_subblk represents an error value of absolute differences between the current video frame and a temporally neighboring video frame, and α represents a weighting factor to be applied to a current sample. The equation differentiates in at least that m would represent the m in the claim is not exponential, it is defined in the prior-art as                     
                        m
                        =
                        
                            
                                μ
                                b
                                l
                                k
                                *
                                k
                                +
                                128
                            
                            
                                μ
                                b
                                l
                                k
                                +
                                128
                                *
                                k
                            
                        
                    
                . The disclosure of Jain discloses the following equation                     
                        
                            
                                f
                            
                            
                                i
                                ,
                                j
                                ,
                                k
                            
                        
                        =
                        
                            
                                
                                    
                                        e
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        M
                                                        S
                                                        E
                                                    
                                                    
                                                        i
                                                        ,
                                                        j
                                                        ,
                                                        k
                                                    
                                                
                                            
                                            
                                                2
                                                
                                                    
                                                        σ
                                                    
                                                    
                                                        t
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            k
                                            =
                                            -
                                            K
                                        
                                        
                                            K
                                        
                                    
                                    
                                        
                                            
                                                e
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                M
                                                                S
                                                                E
                                                            
                                                            
                                                                i
                                                                ,
                                                                j
                                                                ,
                                                                k
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                        
                                                            
                                                                σ
                                                            
                                                            
                                                                t
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                , where the e represents the exponential function and                     
                        
                            
                                f
                            
                            
                                i
                                ,
                                j
                                ,
                                k
                            
                        
                    
                 is the filter weights, but there is no scaling function. None of these equations describe a function for temporal filtering as required by the claims. For these reasons and Applicant’s arguments which have been considered persuasive in light of the claim limitations and as well as the enabling portions of the specification, the claim is held to be allowable.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by the Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481